Citation Nr: 1726332	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-08 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to a disability rating in excess of 70 percent for the service-connected acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and major depressive disorder, for accrued benefits purposes. 

3.  Entitlement to a total disability rating on the basis of individual unemployability (TDIU), for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to February 1974.  He died in September 2011.  The appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Decision of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.  

The Board notes that in the January 2012 rating decision, the RO denied an increased rating for PTSD, for accrued benefits purposes.  As a function of the Board's de novo review authority, the Board has characterized the appellant's claim for PTSD as a claim for an acquired psychiatric disorder, to include PTSD and major depressive disorder, for accrued benefits purposes.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (VA has an obligation to consider whether possible mental disorders are service connected if those disorders are indicated by the evidence in the record even if a veteran's claim does not specifically identify those disorders and instead identifies a distinct but related mental disorder.).  

In December 2016, the appellant testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The issue of entitlement to service connection for the cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died on September [REDACTED], 2011 and had pending claims for an increased rating of his service-connected acquired psychiatric disorder and for TDIU. 

2.  The appellant's timely claim for accrued benefits was received in December 2011.  

3.  Throughout the period on appeal, the Veteran's acquired psychiatric disorder was shown to be commensurate to a disability picture that equated to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

4.  Throughout the period on appeal, the evidence of record did not show that the Veteran was precluded due to the impact of his service-connected acquired psychiatric disorder from securing and maintaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for an acquired psychiatric disorder, to include PTSD and major depressive disorder, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.1000, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to TDIU, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.1000, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  An October 2009 letter satisfied the duty to notify provisions with regards to the Veteran's increased rating and TDIU claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, a VA letter that was sent to the appellant in December 2011 satisfied the duty to notify provisions with respect to her accrued benefits claims. 

The duty to assist the appellant has been satisfied in this case.  Claims for accrued benefits must be adjudicated based on evidence that was physically present or constructively present (such as VA treatment records) in the Veteran's claims folder when he died.  38 U.S.C.A. § 5121 (a) (West 2014).  Here, prior to the Veteran's death, VA had obtained service treatment records, VA treatment records, and private treatment records identified by the Veteran during his lifetime. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran was afforded a VA examination in March 2010 regarding his increased rating for PTSD claim. The Board has determined that the examination was adequate for rating purposes. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA has also afforded the appellant the opportunity to present testimony, written statements, and evidence.  As mentioned above, the appellant testified at a December 2016 hearing before the undersigned VLJ.  During the hearing, the VLJ identified the issues on appeal, and solicited information as to the potential existence of any outstanding relevant evidence.  The appellant has neither asserted that VA failed to comply with 38 C.F.R. 3.103 (c)(2) (2016) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103 (c)(2), consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), and that any error in notice provided during the appellant's hearing constitutes harmless error.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Accrued Benefits Claims

Accrued benefits are periodic monetary benefits, other than insurance and servicemen's indemnity, to which an individual was entitled at death under existing ratings or decisions and under laws administered by VA, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016). 

While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  "[A] pending claim" is defined as "an application, formal or informal, which has not been finally adjudicated."  38 C.F.R. § 3.160 (c).

The statute concerning accrued benefits claims was amended on October 10, 2008. Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008). The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  In this case, as the Veteran died in September 2011, such provisions are applicable.

Generally, claims for accrued benefits must be adjudicated based on evidence that was physically present or constructively present in a veteran's claims folder when he died.  38 U.S.C.A. § 5121 (a) (West 2014); see also Hyatt v. Shinseki, 566 F.3d 1364  (2009); Ralston v. West, 13 Vet. App. 108, 113 (1999).  Specifically, in a claim for accrued benefits, the Board is prohibited from considering medical evidence received after the date of the veteran's death.  There is an exception for outstanding service treatment records or VA treatment records, as they are considered to be in the constructive possession of VA at the time of death.  38 U.S.C.A. § 5121 (a); 38 C.F.R. § 3.1000(a), (d)(4); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

Historically, the Veteran filed a claim for a disability rating in excess of 70 percent for service-connected PTSD and for TDIU in July 2009.  Following the Veteran's death in September 2011, the appellant filed a claim for survivor benefits in December 2011, which included the above stated claims for accrued benefits purposes.  As the Veteran's increased rating and TDIU claims were pending at the time of his death, adjudication of these claims for purposes of accrued benefits is now appropriate.

Increased Rating of the Acquired Psychiatric Disorder

Disability evaluations are determined by considering a Veteran's present symptomatology in light of VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule are numerical representations of the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their subsequent effect on civilian life after discharge.  38 C.F.R. § 4.1.  
If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

At the time of his death, the Veteran's PTSD was evaluated as 70 percent disabling pursuant to the General Rating Formula for Mental Disorders as outlined in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula, a 70 percent rating may be assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

In treating and evaluating mental disorders under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV), mental health professionals assign a Global Assessment of Functioning (GAF) score.  The GAF scale is a scale of psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  Assessments on the GAF scale are not to include impairment in functioning due to physical or environmental limitations.  During the pendency of the Veteran's appeal, clinicians had assigned the Veteran GAF scores ranging from 38 to 48.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). GAF scores of 41 to 50 are for serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  

During a March 2010 VA examination to evaluate the nature and severity of the Veteran's PTSD, the Veteran reported constant symptoms of anxiety, depression, insomnia, nightmares, hypervigilance, mood swings, anger, isolation, and conflict.  He stated that his symptoms began in 1974, and had continued up to the point of the examination.  According to the Veteran, his symptoms impacted his daily functioning, resulting in unemployment, difficulty completing tasks, inability to take part in and enjoy leisure activities, fatigue, difficulties in interpersonal relationships, isolation and withdrawal from others and activities.  Furthermore he reported impacted sleep due to nightmares, racing thoughts and restlessness. 

An examination revealed disturbances in motivation and mood, a flattened affect, mood swings, and depression, all of which were exacerbated by the degree of overlapping symptoms.  The psychologist noted circumstantial and circumlocutory speech as well as impaired attention and focus.  The psychologist also noted near-continuous panic attacks and signs of suspiciousness.  Delusions, hallucinations and obsessional rituals were absent.  In addition, the psychologist found that the Veteran experienced mild memory impairment, impaired judgment with regards to interpersonal relationships, and slowness of thought.  Homicidal and suicidal ideation were absent, although the Veteran did report a history of past suicidal ideation.  

Following the examination, the psychologist endorsed a diagnosis of PTSD as well as major depressive disorder without psychotic features and primary insomnia. The examiner assigned a GAF score of 38.  In conclusion, the psychologist remarked that the Veteran was intermittently unable to perform activities of daily living and was completely unable to establish and maintain effective work/school and social relationships, all due to the fact that he would become overwhelmed by his symptoms.  The psychologist also opined that the Veteran had intermittent inability to perform recreation or leisurely pursuits and had intermittent interference with his physical health.  

A review of outpatient records from the Everett Veterans Center dating from July 2009 to January 2010 show that he began seeking treatment in July 2009 after lapsing in his treatment for some amount of time.  In the initial evaluation, he reported sleep difficulties and significant depression stemming from recent stressful experiences including losing his job.  In an August 2009 evaluation, he reported sleep disturbance, low energy level, anger, depression, anxiety, alienation, and intrusive memories.  He detailed traumatic events that he experienced in service and upon return to the United States from overseas, and also discussed his history of alcohol abuse.  The medical professional who carried out the evaluation assigned a GAF score of 48.  Subsequent outpatient records show that the Veteran continued to receive treatment from the Everett Veterans Center, at least until January 2010. 

During the December 2016 hearing, the appellant stated that the Veteran experienced nightmares most nights and that he would cry in his sleep.  She also reported that the Veteran at one point had over 250 guns in their home and continued to keep several guns in their home even after a family friend endeavored to have many of them removed.  

Upon consideration of the evidence of record, the Board finds that the disability picture for the Veteran's service-connected PTSD corresponded to the criteria for no more than a 70 percent disability rating at the time of his death.  The Veteran had consistently reported symptoms of depression, isolation, nightmares, anxiety, slight memory and judgment impairment, and abnormal speech and thought patterns.  Furthermore, although on the most recent evaluations the Veteran did not endorse suicidal or homicidal ideation, he did report a history of suicidal ideation.  On the March 2010 examination, the VA psychologist did not offer an opinion regarding the overall degree of impairment stemming from the Veteran's acquired psychiatric disability; however, he did find that the Veteran had intermittent interference with physical health, activities of daily living, and recreation or leisurely pursuits as well as a complete inability to establish and maintain effective relationships in any setting.  This degree of impairment equates most directly with the criteria for a 70 percent disability rating, and indeed the Veteran exhibited many of the symptoms characteristic of a 70 percent rating, including near-continuous panic, difficulty in adapting to stressful circumstances, intermittently illogical speech, a history of suicidal ideation, and an inability to establish and maintain effective relationships. 

For the disability picture of the Veteran's acquired psychiatric disorder to warrant a 100 percent total rating, he would have had to have exhibited symptoms such as persistent delusions or hallucinations, grossly inappropriate behavior, significant memory loss and disorientation, and intermittent inability to perform activities of daily living, all of which would have had to have contributed to total occupational and social impairment.  On the contrary, the March 2010 VA psychologist found no evidence of hallucinations or delusions and found the Veteran to be pleasant and cooperative.  Furthermore, they opined that the Veteran was largely able to complete activities of daily functioning including personal care.  Accordingly, the Board finds that the 70 percent rating assigned to the Veteran for his acquired psychiatric disorder was appropriate and that a 100 percent total rating for accrued benefits purposes is not warranted. 

TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19. 

The provisions of 38 C.F.R. § 4.16(a) set out minimum percentage requirements for service-connected disabilities that serve as the basis for the grant of TDIU.  Essentially, if a veteran is only service-connected for one disability, that disability must have a rating of 60 percent or more; if the veteran has two or more service-connected disabilities, at least one of those disabilities must have a rating of 40 percent or more, and the total combined rating of service-connected disabilities must be at least 70 percent.  During the period on appeal, that is, from July 29, 2009, when the Veteran filed his claim for TDIU and for an increased rating of his acquired psychiatric disorder, the Veteran was only service connected for the acquired psychiatric disorder, with a 70 percent rating, which met the criteria for schedular consideration for TDIU under 38 C.F.R. § 4.16(a).  However, the Veteran would still only be entitled to TDIU during this period if the evidence demonstrates that he was unable to secure or follow substantially gainful employment as a result of his service-connected disabilities. 

In his formal application for TDIU submitted on VA Form 21-8940 in July 2010, the Veteran indicated that he had worked with Dickinson USA Inc. for 30 hours a week from 1996 to April 2009.  He reported that he worked in the warehouse.  According to the Veteran, he did not leave his employment due to his disability, and had not attempted to obtain employment since leaving his employment with Dickinson USA.  He did not report having had any education or training prior to becoming too disabled to work.  

In a January 2011 report of employment information on VA Form 21-4192, a representative from Dickinson USA indicated that the Veteran began working with the company in October 1977, and continued to work there until April 2009, when he was let go due to the company going out of business.  It was reported that the Veteran worked as a shipper/receiver, and that he worked 60 hours bi-weekly.  The form did not indicate that the Veteran received any concessions due to his age or disability while he worked at the company. 

During the March 2010 VA examination, the Veteran asserted that his symptoms of anxiety, depression, insomnia, nightmares, hypervigilance, mood swings, anger, isolation and conflict impacted his total daily functioning and resulted in his unemployment.  He also stated that he had not worked for 10 months prior to the examination because he was laid off due to economic setbacks at the company where he was employed.  According to the Veteran he was able to work as a shipper because he could work in isolation and feel safe as a result.  At the conclusion of the examination, the VA psychologist did not offer an opinion as to the overall impact of the acquired psychiatric disorder on the Veteran's occupational functioning; however, they did state that the Veteran was unable to establish and maintain effective work and social relationships because he felt overwhelmed by his symptoms.  
Upon consideration of the evidence, the Board finds the preponderance of the evidence is against a determination that the Veteran's service-connected acquired psychiatric disorder prevented him from securing or following a substantially gainful employment.  Although the Veteran did not work during the period from when he filed his TDIU claim in July 2009 up to the point of his death, there is no indication that he would not have been able to secure employment had he attempted to find employment.  Prior to being laid off in April 2009, the Veteran was able to maintain steady employment for 13 years from 1996 to 2009, and nothing in the record suggests that he would not have been able to continue to work by virtue of his acquired psychiatric disability had he not been laid off.  During the March 2010 VA examination he stated that his job as a warehouse shipper and receiver allowed him to work in isolation where he felt safe.  Although the March 2010 VA psychologist found that the acquired psychiatric disorder would impair the Veteran's ability to establish and maintain effective work relationships, the Veteran's employment history shows that he did not require these skills in his profession and was able to secure and maintain substantially gainful employment throughout his life.  Accordingly, the Board finds that TDIU was not warranted for the period from July 29, 2009 when the Veteran filed his claim up to the point of his death, and that therefore the TDIU claim for accrued benefits purposes must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a disability rating in excess of 70 percent for an acquired psychiatric disorder, to include PTSD and major depressive disorder, for accrued benefits purposes, is denied.  

Entitlement to TDIU for accrued benefits purposes is denied.  
 

REMAND

During the December 2016 hearing the appellant asserted that the Veteran had told her he was exposed to Agent Orange that was stored in barrels at the air base where he was stationed in Thailand.  According to the appellant, the Veteran recounted an occurrence during service where he was pushed into a ditch that was contaminated with Agent Orange.  It was the appellant's assertion that the Veteran's death was due to ischemic heart disease that manifested after service as a result of in-service herbicide exposure. 

The RO has never engaged in development to determine whether the Veteran was exposed to herbicides as a function of his service in Thailand.  A review of the Veteran's military personnel records indicates that he was stationed at the Nakhon Phanom Royal Thai Air Force Base from May 1971 to July 1972.  Pursuant to the procedures laid out in the Veterans Adjudication Procedures Manual, M21-1MR IV.ii.1.H.5, the RO must solicit information from the appellant regarding the Veteran's herbicide exposure and submit that information for review using the Personal Information Exchange System (PIES).  Development should also include sending a detailed statement of the Veteran's claimed herbicide exposure to the Compensation and Pension Service via e-mail and requesting a review of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used or tested as alleged.  Furthermore, if the exposure is not verified using these procedures,  the RO should then send all collected information to the Joint Services Records Research Center (JSRRC) coordinator for them to issue a formal finding regarding the Veteran's exposure to herbicides while in service.  Since this development was never completed, the Board cannot make a determination as to the appellant's new theory of entitlement; i.e. whether the Veteran's death was due to heart disease for which the Veteran was entitled to service connection.  The RO must therefore engage in the proper development procedures to assist the appellant in substantiating her assertion that the Veteran was exposed to herbicides while in service and then carry out any additional development as deemed necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all appropriate steps, up to and including contacting the JSRRC, to attempt to verify the appellant's claim that the Veteran was exposed to herbicides while serving in Thailand.  In contacting the JSRRC, the RO should ensure that all information present in the evidence submitted by the appellant is provided to the JSRRC, to include research regarding the exposure of veterans serving in Thailand to herbicides.  

2.  After completing the above development, and any other development as indicated from the responses received, to specifically include having the claims file evaluated by a VA examiner to elicit an etiology opinion, readjudicate the appellant's claim on appeal.  If any benefit remains denied, the RO must provide the appellant and her representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


